CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                                                                             VICTOR I. LEWKOW              FRANCISCO L. CENTENO     DAVID H. HERNINGTON
                                                                                             THOMAS J. MOLONEY             FRANCESCA L. ODELL       KIMBERLY R. SPOERRI
                                                                                             DAVID G, CAREL                WILLIGE! L. MCRAE        AARON J. MEYENS
                                                                                            JONATHAN I. KLACKMAN           JASON FACTOR             DANIEL C. REYNOLDS
                                                                                             VARDN Z. REICH                JOIN H. KIM              AUENA A. MAINDO
                                                                                             RICHARD S. LINGER             MARGARET S. PEPONIS      HUAH C. CONROY,JR.
                                                                                            JAMES A, DUNCAN.               LISA R. SCHWEITZER       JOSEPH LANZKRON

                    One Liberty Plaza
                                                                                            STEVEN M, LOEB                 JUAN G. GIRALDEZ         MAURICE R SIND'
                                                                                            CRAIG B. DROG                  DUANE MCLAUGIILIN        KATHERINE R. REAVES
                                                                                            NICOLAS GRASAR                 BREIN S. PEACE           RAHUL MIRA!
                 New York, NY 10006-1470                                                    CHR ISTO PH ER E. AUSTIN
                                                                                            HOWARD S. ZELBO
                                                                                                                           MEREDITH E. EOTLER
                                                                                                                           CHANTAL E. KORDULA
                                                                                                                                                      AEaiDc~T РART~EHs


                      T: +1 212 225 2000                                                    DAVID E. BRIDSKY
                                                                                             ARTHUR H. ERНN
                                                                                                                           RENET J, O'REILLY
                                                                                                                           ADAM E. FLEISHER
                                                                                                                                                    SANDRA M. ROCKS
                                                                                                                                                    S. DOUGLAS BOMGNY
                                                                                            RICHARD J, COOPER              SEAN A. AREAL            JUDITH KASSEL
                      F: ±12122253999                                                       JEFFREY S. LEWIS
                                                                                            PAULJ. SHIM
                                                                                                                           GLENN P. MCGRORY
                                                                                                                           MATTHEW P. SALERNO
                                                                                                                                                    DAVID E. WEBB
                                                                                                                                                    PENELOPE L. CHRISTOPNOROU
                                                                                            STEVEN L. WILNER               MICHAEL J. ALBANO        BDAZB. MORAG
                      clearygottlieb.com                                                    ERIKA W. NIJENHUIS
                                                                                            ANDRES DE LA CRUZ
                                                                                                                           VICTOR L. HOU
                                                                                                                           ROGER A. COOPER
                                                                                                                                                    MARY E. ALCOCK
                                                                                                                                                    HEIDE H. ILGENFRITZ
                                                                                            DAVID C. LOPEZ                 AMER SHAPIRO             KATHLEEN M. EMBERGER
                                                                                            MICHAELA, GERSTENZANG          JENNIFER KENNEDY PARK    WALLACE L. LARSON. JR.
                                                                                            LEWIS J. LIMAN                 ELIZABETH LEIAS          AVRAM E. LUFT
                                                                                            LEV L DAGGIN                   LUKE A. BAREFOOT         ANDREW WEAVER
                                                                                            NEILO. WHORIDKEV'              PAMELA L. EIARCOGLIESE   HELENA E. ARANN13
      WASHINGTON, D.C.. PARIS BRUSSELS • LONDON • MOSCOW                                    JORGE G, JUANTORENA            PAUL M. TIGER,           JOHN V. HARRISON
                                                                                            MICHAEL D. W EINBERGER         JONATHAN S. KOLOENEH'    CAROLINE F. HATEAY
        FRANKFURT• COLOGNE• ROME• MILAN• HONGKONG                                           DAVID LEINWAND                 DANIEL ILAN              NEIL R. MARKEL
                                                                                            DIANA L. WOLLMAN               MEYER H. FEDWA           KENNETH S. BLAZEJEWSKI
       BEIJING • BUENOEAIRES SAO PAULO • ABU DHABI • SEOUL                                  JEFFREY A. ROSENTHAL           ADRIAN R. LEIPSIC        ANDREA LI, KASHAM
                                                                                            ETNAN A. KLINGSBERG            ELIZABETH VIGENS         LAURA BAGARELLA
                                                                                            MICHAEL D. DAMAI               ADAMJ. RRENNEMAN         SНIRLEY 1 L
                                                                                            CARMINE O. BOCCUZZI. JR.       ARI D. MACEINNON         JONATHAN D.W. GIFFORD,
                                                                                            JEFFREY D, KARPF               JAMES E. LANGSTON        SUSANNA E. PARREN
                                                                                            KIM B EP LУ B RO WЧ BLACKLOW   .JAPED GERBER             RE~IOE~T COYXBEL
                                                                                            ROEERTJ. VAGHINO               COLIN D. LLOYD
                                                                                            SUNG K, VANG                   'COREY M. GOODMAN        LOUISE M. PARENT
                                                                                            LEONARD C. JACOBY              RIRAI ZUTSHI               OF COUxsEL
                       д: +1 212 225 2894                                                   SANDRA L. FLOW                 JANE '‚AN LAR E

                       hmorag~cgsh.com



                                                                                     July 15, 2019

    BY ECF
    Honorable Lois Bloom
    United States Magistrate Judge
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, NY 11201

                      Re:         Hakime v. Captain Johnson, et al., 17 Civ. 5127 (WFK)(LB)

    Dear Judge Bloom:

                   As pro bonn limited discovery counsel for plaintiff Paul Hakime, we write with
    the consent of defense counsel to respectfully request a further adjourrurient of the settlement
    conference from July 23, 2019 to August 31, 2019, or on such later date as is convenient for the
    Court. We are pleased to report that the parties have reached an agreement in principle to settle
    this matter.

                    Accordingly, to permit the parties to prepare and execute the necessary
    documentation and effect payment to Mr. Hakime, we respectfully request that the Court further
    adjourn the settlement conference from July 23, 2019 to August 31, 2019, by which time the
    parties expect to be able to terminate this case.

                                                                             Respectfully subшitte



                                                                                oaz S. Morag

    cc: (via ECF) All Counsel of Record




                     Cleary Gottlieb steen & Hamilton LLP or an affiliated entity has an office in each of the cities listed above.
